Citation Nr: 9934079	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability secondary to a service-connected left lower 
lobectomy with resection one rib.

2.  Entitlement to service connection for hip disability 
secondary to a service-connected left lower lobectomy with 
resection one rib.

3.  Entitlement to service connection for right shoulder 
disability secondary to a service-connected left lower 
lobectomy with resection one rib.

4.  Entitlement to an increased rating for a left lower 
lobectomy with resection one rib, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1992 and June 1997 rating 
decisions by the Columbia, South Carolina Regional Office 
(RO) of the Department of Veteran's Affairs (VA).  In January 
1994, the veteran testified at a hearing at the RO.  This 
case was previously before the Board and was remanded to the 
RO in September 1996 and December 1997.  In August 1999, the 
veteran testified before the undersigned member of the Board 
sitting at the RO.  


FINDINGS OF FACT

1.  The veteran's scoliosis and arthritis of the lumbar spine 
is related to his service-connected left lower lobectomy with 
resection one rib.

2.  There is no medical evidence of a diagnosed hip 
disability that is related to the veteran's service-connected 
left lower lobectomy with resection one rib.

3.  There is no medical evidence of a diagnosed right 
shoulder disability that is related to the veteran's service-
connected left lower lobectomy with resection one rib.

4.  The residuals of the veteran's left lower lobectomy with 
resection one rib are productive of moderate obstructive lung 
disease as manifested by a forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC) of 64 to 76 
percent predicted with a ratio of 66 percent.   


CONCLUSIONS OF LAW

1.  The scoliosis and arthritis of the lumbar spine are 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1999).    

2.  The veteran's claim of entitlement to service connection 
for hip disability secondary to his service-connected left 
lower lobectomy with resection one rib is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).
 
3.  The veteran's claim of entitlement to service connection 
for right shoulder disability secondary to his service-
connected left lower lobectomy with resection one rib is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

4.  The schedular criteria for entitlement to a disability 
evaluation in excess of 30 percent for residuals of a left 
lower lobectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6816 (1995); 
38 C.F.R. § 4.97, Diagnostic Code 6844 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Disabilities of the Spine, 
Hips, and Right Shoulder

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 
38 C.F.R. § 3.303.  With chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Further, as pertinent to 
this claim, service connection may be granted for disability 
shown to be proximately due to or the result of (either 
caused or aggravated by) a service-connected disorder.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 
(1995).  

Prior to proceeding to the merits of a service connection 
claim, the Board must first determine whether the veteran has 
crossed the threshold of establishing a well grounded claim.  
In this regard, the veteran must submit evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is meritorious or capable of substantiation.  38 
U.S.C.A. § 5107(a).  To satisfy the burden of establishing a 
well grounded claim, there must be: a medical diagnosis of a 
current disability; evidence of an incurrence or aggravation 
of a disease or injury in service, as shown through medical 
or, in certain circumstances, lay evidence; and medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(1997).  Moreover, the Board emphasizes that medical evidence 
of causation is also necessary to well-ground a secondary 
service connection claim.  See generally Reiber v. Brown, 7 
Vet.App. 513 (1995).

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

A.  Service Connection for Spine Disability

At the outset, the Board finds that the veteran has met the 
minimum requirements for a well grounded claim under 38 
U.S.C.A. § 5107(a).  In that regard, the record includes 
medical diagnoses of lumbar spine disability as well as a 
medical opinion linking lumbar spine scoliosis and arthritis 
to his service-connected left lower lobectomy.  After 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly and sufficiently developed 
with regard to the issue and that no further assistance to 
the veteran is required in order to comply with the duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

Service medical records show that at the time of the 
veteran's service entrance examination physical in January 
1944, it was noted that his spine was "lumbo-dorsal with 
slight pelvic tilt."  However, this was not reported to be a 
deformity, and the examining physician reported the veteran 
to be physically qualified for enlistment with no defects or 
clinical abnormalities.  

In January 1997, the veteran was afforded a VA examination of 
his spine in conjunction with an increased rating claim for 
residuals of a lobectomy.  He complained of pain in his low 
back and left flank area, which had increased in severity 
over the previous six months.  The orthopedic examiner noted 
an "obvious scoliosis" in viewing the veteran's back, with 
the left shoulder 3-4 centimeters higher than the right.  
Neurologic evaluation of the lower extremities showed no 
motor or sensory deficit.  An X-ray revealed a primary lumbar 
scoliosis of 35 degrees with the apex left partially 
compensated by the thoracic region.  There was also evidence 
of anterior vertebral osteophytes and facet degeneration of 
the lower lumbar spine.  The diagnosis was reported as 
scoliosis with degenerative arthritis of the lumbar spine.  

The VA examination included evaluation of the veteran's 
service-connected lobectomy and an opinion from the pulmonary 
physician that the 1945 rib resection, performed as part of 
the lobectomy, was the cause of the veteran's scoliosis and 
pain.  The examiner noted that the veteran's condition was 
"most likely due to the changing configuration of his spine 
secondary to the surgery."  The examiner found that it was 
"very likely that this surgery has lead to [the veteran's] 
back pain, scoliosis and the degenerative arthritis of his 
spine."  

In May 1997, subsequent to the RO's request, a VA orthopedic 
physician offered his medical opinion that the veteran's 
scoliosis and lobectomy were not related.  The VA physician 
noted that he had examined the veteran previously and 
documented lumbar scoliosis with degenerative arthritis 
throughout the lumbar spine.  He stated that it was his 
belief that the veteran's rib resection did not cause his 
lumbar scoliosis, but that, "[g]iven the physical 
examination and radiographs, I feel this is probably process 
independent from his lobectomy."

In August 1999, the veteran appeared for a hearing before the 
undersigned Board Member.  He testified that his joints had 
begun to bother him only in the past 4-5 years.  He stated 
that his left leg became numb 2-3 times during the 70 mile 
drive to the hearing and he had to stop to "get it back."  
The veteran reported that he had seen a doctor "quite a long 
time ago" regarding his spine, hips, and shoulder, but the 
doctor did not think his condition was related to the 
lobectomy.  He stated that he had not seen any doctors 
recently other than the VA examiners.   

In reviewing the evidence of record, the Board finds that the 
contrasting medical opinions regarding the origin of the 
veteran's lumbar scoliosis result in a state of relative 
equipoise such that resolution of reasonable doubt in the 
veteran's favor is warranted.  In this regard the Board notes 
that while one VA examiner has clearly determined that the 
veteran's lobectomy did not cause scoliosis, the other VA 
examiner was equally convinced that the surgery and rib 
resection did result in scoliosis and arthritis.  Moreover, 
while the service entrance examination noted a pelvic tilt, 
the examiner did not enter a diagnosis of scoliosis based on 
that observation.  In sum, there appears to be a state of 
equipoise between the positive evidence and the negative 
evidence with respect to this claim.  In such circumstances, 
VA is required to resolve all doubt in the veteran's favor.  
Accordingly, service connection is warranted for scoliosis of 
the lumbar spine with arthritis.

B.  Service Connection for Disability of the Hips & Right 
Shoulder

The veteran asserts that he has disabilities of the hips and 
right shoulder as a result of his service-connected left 
lower lobectomy.  Although he testified during his August 
1999 Travel Board Hearing that his joints had been bothering 
him for the past 4-5 years, there is no medical diagnosis of 
a hip or right shoulder disability.  Consequently, the 
veteran's claims must be denied as not well grounded.  

As previously noted, in order to cross the threshold of 
establishing a well-grounded claim, there must be, at a 
minimum, a medical diagnosis of a current disability.  In the 
instant case, there is no diagnosed disability of either the 
hips or the right shoulder.  While the Board considered the 
veteran's testimony regarding his painful joints, although 
the veteran may report symptoms he perceives to be 
manifestations of disability, the question of whether a 
chronic disability is currently present is one which requires 
skill in diagnosis, and questions involving diagnostic skills 
must be made by medical experts.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, neither his VA outpatient 
treatment records from 1992 through 1996, nor his VA 
examination reports of 1997 and 1999 reflect any treatment, 
clinical findings, or diagnoses regarding the hips or right 
shoulder.  When, as in the present case, the determinative 
factors involve medical causation or a medical diagnosis and 
medical evidence linking the diagnosed disabilities to a 
service-connected condition, competent medical evidence to 
the effect that the claims are "plausible" or "possible" is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Accordingly, the veteran's claims for service connection for 
a hip disability and for a right shoulder disability as 
secondary to a service connected left lower lobectomy are 
denied.  By this decision, the Board is informing the veteran 
of the elements necessary for a well-grounded service 
connection claim.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 
8 Vet. App. 69 (1995)

II.  Increased Rating for Residuals of Lobectomy

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  His assertion that his service-connected 
disability has worsened is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  After reviewing the claims file, the 
Board further finds that the duty to assist the veteran has 
been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. §  4.7.  

In the instant case, the veteran was assigned a 30 percent 
rating for a left lower lobectomy with resection of one rib, 
effective April 1955.  The veteran requested an increased 
rating in February 1992, and his claim was evaluated 
according to the provisions of 38 C.F.R. § 4.97, Diagnostic 
Code 6816, which referred to lobectomies.  However, portions 
of 38 C.F.R. Part 4 pertaining to the rating criteria for 
respiratory disorders was changed effective October 7, 1996.  
See 61 Fed. Reg. 46728 (1996).  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  Therefore, the Board 
has reviewed the veteran's claim under both the old and the 
new criteria to determine whether either version of the 
criteria may result in a more favorable determination of his 
claim.  

According to the schedular criteria of Diagnostic Code 6816, 
prior to the regulatory changes of 1996, a 30 percent rating 
was warranted for a unilateral lobectomy and a 50 percent 
rating was warranted for a bilateral lobectomy.  The revised 
regulatory criteria eliminated Diagnostic Code 6816 and 
provided a formula for evaluating residuals of post surgical 
lobectomies under Diagnostic Code 6844.  According to this 
particular code, a 10 percent rating is warranted for an FEV-
1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 
percent, or; diffusion capacity of carbon monoxide, single 
breath (DLCO) (SB) of 66 to 80 percent predicted.  A 30 
percent rating is warranted for residuals of a lobectomy when 
there is a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC 
of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent rating is warranted when there is a 
FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or a 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  38 C.F.R. § 4.97, Diagnostic Code 
6844.

VA outpatient treatment records from February through 
September 1992 show that the veteran was treated in February 
for bronchitis which resolved.  A September 1992 VA treatment 
note indicated that the veteran was stable after intermittent 
bouts of bronchitis.  

In January 1994, the veteran appeared for an RO hearing and 
testified that he had a chronic condition of "infected 
phlegm" that was sometimes tinged with blood.  He testified 
that he had no "real pain' in his chest but that he could 
not run and experienced shortness of breath walking uphill.  

VA outpatient treatment records from December 1992 through 
March 1996 show treatment for hypertension and prostatitis 
without complaints or clinical findings regarding the 
veteran's respiratory system.  An August 1995 outpatient 
record noted the veteran's report of increased sputum 
production that was "not particularly significant" in light 
of his history of bronchiectasis.  

The veteran was afforded a VA examination in January 1997.  
His history of bronchiectasis with accompanying left lower 
lobectomy and rib resection was noted.  The veteran 
reportedly had done fine since the 1945 surgery.  He stated 
that he walked 2-3 miles per day without difficulty.  The 
pulmonary function test revealed an FEV-1 of 2.4 liters which 
was 61 percent of predicted and FEV of 4 liters which was 85 
percent of predicted.  The examiner noted a mixed obstructive 
and restrictive pattern.  A February 1997 opinion from this 
VA examiner, as previously noted, related the veteran's 
diagnosed lumbar scoliosis to the rib resection.  The 
examiner stated that the procedure of removing a rib and 
resecting the lung was the common standard of practice in the 
1940's for bronchiectasis.  

In August 1999, during his Travel Board Hearing, the veteran 
submitted a VA examination report from the previous week.  
The RO has not had an opportunity to review the examination 
report.  However, the veteran has submitted a signed waiver 
allowing the Board to review the evidence without first 
returning it to the RO for the issuing of a supplemental 
statement of the case.  See 38 C.F.R. § 20.1304(c).  The 
Board notes that the veteran reported that he continued to 
smoke cigarettes, approximately one-half a package a day, and 
stated that he had a tendency to develop bronchitis.  He also 
reported dyspnea on exertion but stated that he could walk 
about 2 miles.  He noticed shortness of breath with walking 
up stairs and reported some wheezing with minimal sputum 
production.  Physical examination revealed an inspiratory 
wheeze bilaterally with no real expiratory wheeze and no 
rales appreciated.  An X-ray of the chest showed 
hyperinflated lung fields and evidence of some emphysematous 
changes.  Spirometry findings indicated a moderately reduced 
FEV-1 at 2.54 (64 percent predicted), and FVC of 3.81 (76 
percent predicted) with a reduced ratio of FEV-1 and FVC at 
66 percent.  There was no response to bronchodilator and the 
interpretation of the spirometry was compatible with moderate 
obstructive lung disease.  The examiner related the wheeze to 
the veteran's continued smoking history.  

As previously noted, the veteran's 30 percent rating was 
assigned pursuant to the regulatory criteria in effect prior 
to October 1996.  That rating has remained undisturbed since 
1955 date and is protected pursuant to 38 C.F.R. § 3.951(b) 
(1999).  Moreover, as is apparent from the medical evidence 
of record, the veteran's residual restrictive lung disease is 
productive of a 30 percent rating under both the old and the 
revised regulatory criteria.  Under the previous regulations, 
a 30 percent rating is assigned for a unilateral lobectomy.  
Under the current regulations, both his FEV-1 at 64 percent 
of predicted, and his FEV-1/FVC ratio of 66 percent clearly 
indicate a 30 percent rating.  However, there is no medical 
evidence to suggest that a rating in excess of 30 percent is 
warranted.  The veteran maintains that he can walk up to 2 
miles and only has difficulty with shortness of breath after 
the exertion of stair climbing. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 30 percent for 
residuals of a left lower lobectomy with rib resection.  It 
follows that with regard to this increased rating claim, as 
the evidence of record is not in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   



ORDER

Entitlement to service connection for scoliosis of the lumbar 
spine with arthritis is warranted.  To this extent, the 
appeal is granted.

Entitlement to service connection for hip disability and for 
a right shoulder disability is not warranted.  Entitlement to 
a rating in excess of 30 percent for residuals of a left 
lower lobectomy with rib resection is not warranted.  To this 
extent, the appeal is denied.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

